Citation Nr: 0604433	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-15-138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a compensable rating for rheumatic heart 
disease.

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, with 
hyperlipidemia, to include as secondary to service-connected 
heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

When the case was last before the Board in October 2003, it 
was remanded for additional development.

The issue of entitlement to a compensable rating for 
rheumatic heart disease is decided herein while the other 
matter on appeal is addressed in the remand that follows the 
order section of this decision.


FINDING OF FACT

The veteran's rheumatic heart disease is asymptomatic; the 
veteran does not require medication for rheumatic heart 
disease; and the rheumatic heart disease is not productive of 
dyspnea, fatigue, angina, dizziness, or syncope.  


CONCLUSION OF LAW

The criteria for a compensable rating for rheumatic heart 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7000 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the statement of the case, 
supplemental statement of the case, and a May 2004 letter 
from the Appeals Management Center, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in June 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

An April 2001 private medical record from Dr. Devineni notes 
that the veteran was admitted to St. Mary Medical Center with 
a diagnosis of acute myocardial infarction hypertension.  

A November 2001 medical record from Neurowe Diagnostic 
Services notes that the veteran has a mild left atrial 
enlargement with normal left ventricular size and 
contractility.  Septal abnormalities consistent with the 
post-operative state were noted, and were unassociated with 
localized infarction.  The ejection fraction was estimated at 
the lower limits of normal at 60.  There was no evidence of 
concentric or asymmetric ventricular hypertrophy.  There was 
normal right ventricular contractility.  Mitral annular 
calcification and aortic sclerosis unassociated with specific 
valvular disease were noted.  Also noted was trivial mitral 
and aortic insufficiency.  

A November 2001 radiology report from M.E. Weiner, M.D., 
notes that the veteran's heart is of normal size.  

A November 2001 fee based examination report notes that the 
veteran had normal, regular heartbeats, without evidence of 
gallops, rubs, or thrills.  Apical pulse was not displaced.  
There was a 3/6 systolic ejection murmur.  EKG study showed 
normal sinus rhythm.  There were no ischemic changes.  Chest 
X-ray showed status post cardiotomy.  Echocardiogram revealed 
ejection fraction on the lower end of normal at 60 percent.  
The diagnoses were rheumatic heart disease and hypertension, 
elevated, under medication.  Physical exam was unremarkable, 
except for the 3/6 systolic ejection murmur at the left 
sternal border.  The veteran reported that he was unable to 
walk one block without shortness of breath.  The examiner 
opined that the disorder resulted in occupational impairment 
and impairment of in daily activities.  

A February 2002 medical opinion by the same physician who 
conducted the November 2001 fee-based examination notes the 
veteran's November 2001 echocardiogram which showed mild left 
atrial enlargement with normal left ventricular size and 
contractility, normal right ventricular contractility, mitral 
annular calcification, and aortic sclerosis with trivial 
mitral and aortic insufficiency.  Also noted was that 
physical exam showed that the veteran had a 3/6 systolic 
ejection murmur at the left sternal border.  The examiner 
opined that the veteran's rheumatic heart disease is 
asymptomatic.  Furthermore, the examiner stated that based 
upon the veteran's history and physical exam, he has no 
evidence of arrhythmia and he is not in failure.  The 
examiner stated, "Initially in my opinion, I stated that the 
veteran's diagnosis has impairment.  However, after reviewing 
echocardiogram, it is my opinion that the veteran's diagnosis 
has no impairment on his usual occupation and daily 
activities.  This is not contradicted to my previous opinion, 
however after reviewing the veteran's echocardiogram, his 
functional level is clearer."

An October 2003 echocardiogram report from Dr. Devineni notes 
an ejection fraction of 59 percent.  The normal range is 
noted to be 55 to 70 percent.  

The report of a May 2004 VA examination notes that the 
veteran suffered a myocardial infarction and had a coronary 
angiogram which led to a four vessel coronary artery bypass 
graft surgery.  Since this time, the veteran states that he 
has been well and has had no chest pains, significant 
shortness of breath, palpitations, or any other cardiac 
complaints.  Exam of the heart revealed regular rate and 
rhythm without any murmurs appreciated.  



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Rheumatic heart disease is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7000, which provides that a 10 percent 
evaluation is warranted if a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness or syncope; or if continuous medication is 
required.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005).

Analysis

The medical evidence of record shows that the veteran's 
rheumatic heart disease is asymptomatic.  He has not been 
found to have dyspnea, fatigue, angina, dizziness or syncope 
due to rheumatic heart disease.  In addition, he does not 
require medication for rheumatic heart disease.  At the most 
recent VA exam, the veteran's heart had a regular rate and 
rhythm without any murmurs, and it was concluded that he had 
no functional impairment due to rheumatic heart disease.  
Accordingly, the disability is appropriately assigned a 
noncompensable evaluation.




ORDER

Entitlement to a compensable rating for rheumatic heart 
disease is denied.


REMAND

The veteran claims that he is entitled to service connection 
for coronary artery disease, status post coronary artery 
bypass graft, with hyperlipidemia, because it is the result 
of his rheumatic heart disease.  In this regard, the Board 
notes that in the October 2003 remand, the Board directed the 
RO or the Appeals Management Center (AMC) to afford the 
veteran a VA examination and to instruct the examiner to 
provide opinions concerning the following:  whether it is at 
least as likely as not that the veteran's coronary artery 
disease is etiologically related to his military service, was 
manifested within one year of his discharge from service, or 
was caused or chronically worsened by the service-connected 
rheumatic heart disease; and whether hyperlipidemia is a 
disease, and if so, whether it is at least as likely as not 
that the disease is etiologically related to the veteran's 
military service or was caused or chronically worsened by his 
service-connected rheumatic heart disease.  Although the 
veteran was afforded a VA examination in May 2004, the report 
of this examination, to include the addendum to the report, 
is not adequate for adjudication purposes because it is 
silent with respect to the questions regarding 
hyperlipidemia.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should return the 
claims folders, to include a copy of this 
remand, to the physician who prepared the 
addendum to the May 2004 examination 
report or to another physician with 
appropriate expertise if necessary.  The 
physician should be requested to review 
the claims folders and provide opinions 
concerning the following:  

Is hyperlipidemia a disease?  If it is, 
is it at least as likely as not that the 
disease is etiologically related to the 
veteran's military service, or was it 
caused or chronically worsened by his 
service-connected rheumatic heart 
disease?  If the physician is of the 
opinion that hyperlipidemia is a disease 
that is related to the veteran's military 
service or his rheumatic heart disease, 
he should also provide an opinion as to 
whether it is at least as likely as not 
that the veteran's coronary artery 
disease is etiologically related to the 
hyperlipidemia.

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


